DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “R12 to R15 are each independently selected from”. Applicants are advised to amend this phrase to recite  “R12 to R15 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites “R111 to R115 are each independently selected from”. Applicants are advised to amend this phrase to recite  “R111 to R115 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites “b12 and b14 are each independently selected from”. Applicants are advised to amend this phrase to recite  “b12 and b14 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites “b111 and b112 are each independently selected from”. Applicants are advised to amend this phrase to recite  “b111 and b112 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites “Q1 to Q3 are each independently selected from”. Applicants are advised to amend this phrase to recite  “Q1 to Q3 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites “a C6-C60 aryl group substituted with at least one selected from”. Applicants are advised to amend this phrase to recite  “a C6-C60 aryl group substituted with at least one selected from the group consisting of”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 1 recites “R12 to R15 are each independently selected from”. Applicants are advised to amend this phrase to recite  “R12 to R15 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites “R111 to R115 are each independently selected from”. Applicants are advised to amend this phrase to recite  “R111 to R115 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites “b12 and b14 are each independently selected from”. Applicants are advised to amend this phrase to recite  “b12 and b14 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites “b111 and b112 are each independently selected from”. Applicants are advised to amend this phrase to recite  “b111 and b112 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites “Q1 to Q3 are each independently selected from”. Applicants are advised to amend this phrase to recite  “Q1 to Q3 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites “a C6-C60 aryl group substituted with at least one selected from”. Applicants are advised to amend this phrase to recite  “a C6-C60 aryl group substituted with at least one selected from the group consisting of”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 9 recites “A12 to A14, A111 and A112 are each independently selected from”. Applicants are advised to amend this phrase to recite  “A12 to A14, A111 and A112 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites “A12 to A14, A111 and A112 are each independently selected from”. Applicants are advised to amend this phrase to recite  “A12 to A14, A111 and A112 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites “R15, R114 and R115 are each independently selected from”. Applicants are advised to amend this phrase to recite  “R15, R114 and R115 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites “R15, R114 and R115 are each independently selected from”. Applicants are advised to amend this phrase to recite  “R15, R114 and R115 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “R12 to R14 and R111 to R113 are each independently selected from”. Applicants are advised to amend this phrase to recite  “R12 to R14 and R111 to R113 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “wherein Q1 to Q3 are each independently hydrogen, deuterium…a biphenyl group and a terphenyl group”. Applicants are advised to amend this phrase to recite  wherein Q1 to Q3 are each independently hydrogen, deuterium…a biphenyl group or a terphenyl group”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “R12 to R14 and R111 to R113 are each independently selected from”. Applicants are advised to amend this phrase to recite  “R12 to R14 and R111 to R113 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “each independently substituted with at least one selected from”. Applicants are advised to amend this phrase to recite  “each independently substituted with at least one selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “A31 is selected from”. Applicants are advised to amend this phrase to recite  “A31 is selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “X51 is selected from”. Applicants are advised to amend this phrase to recite  “X51 is selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “R31 to R37 and R51 to R60 are each independently selected from”. Applicants are advised to amend this phrase to recite “R31 to R37 and R51 to R60 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “Q31 to Q33 are each independently selected from”. Applicants are advised to amend this phrase to recite Q31 to Q33 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “b31 is selected from”. Applicants are advised to amend this phrase to recite  “b31 is selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “b51 is selected from”. Applicants are advised to amend this phrase to recite  “b51 is selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “b52 is selected from”. Applicants are advised to amend this phrase to recite  “b52 is selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “b53 is selected from”. Applicants are advised to amend this phrase to recite  “b53 is selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “b54 is selected from”. Applicants are advised to amend this phrase to recite  “b54 is selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “b55 is selected from”. Applicants are advised to amend this phrase to recite  “b55 is selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “b56 is selected from”. Applicants are advised to amend this phrase to recite  “b56 is selected from the group consisting of”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “b57 is selected from”. Applicants are advised to amend this phrase to recite  “b57 is selected from the group consisting of”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites “R12 to R14 and R111 to R113 are each independently selected from”. Applicants are advised to amend this phrase to recite  “R12 to R14 and R111 to R113 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites “substituted with at least one selected from”. Applicants are advised to amend this phrase to recite  “substituted with at least one selected from the group consisting of”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites “A12 to A14, A111 and A112 are each independently selected from”. Applicants are advised to amend this phrase to recite  “A12 to A14, A111 and A112 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2019/0058124, cited on IDS filed on 8/26/2020).

Regarding claim 1, Hatakeyama et al discloses the following organic light emitting device (Figure 1 and [0127]):

    PNG
    media_image1.png
    509
    888
    media_image1.png
    Greyscale
,
where the positive electrode (102) corresponds to the recited first electrode, the negative electrode (107) corresponds to the recited second electrode, and layers 103 – 107 correspond to the recited organic layer, where layer 105 is the recited light emitting layer. The positive  electrode (102) and negative electrode(108) are formed of a metal such as Al ([0135] and [0312])
	The light emitting layer (105) comprises the following compound ([0035] and Page 9 – 2-5-3):

    PNG
    media_image2.png
    571
    414
    media_image2.png
    Greyscale
.
In this compound Y1 is B and X1 is N-R, where R is an aryl having 6 to 12 carbon atoms and can be bonded to ring b via a single bond ([0036]-[0037]). The groups R1-R8 are H ([0042]).
	This compound corresponds to recited Formula 1, i.e.

    PNG
    media_image3.png
    377
    347
    media_image3.png
    Greyscale

where X11 corresponds to X1 in the compound of the reference and is N-R15. R15 corresponds to R of the reference, and is an aryl having 6 to 12 carbon atoms. R13 corresponds to R1-R3 in the compound of the reference and is H. R14 corresponds to R4-R7 in the compound of the reference and is H. Rings A14 and A13 in recited Formula 1 are benzene, i.e. C6 carbocyclic groups. Ring A12 in recited Formula 1 corresponds to the R in N-R for X1 and is benzene, i.e. a C6 carbocyclic group. In the compound of the reference, this benzene ring is fused to ring b via a single bond. 
In recited ring A11, Y1-Y3 are carbon atoms and form recited Formula 10B, i.e.

    PNG
    media_image4.png
    246
    296
    media_image4.png
    Greyscale
..
In recited Formula 10C, X111 corresponds to X1 in the compound of the reference and is NR114. R114, corresponds to R and is a C6 aryl group. Ring A11 is a benzene group. In recited Formula 10C, R111 corresponds to R1-R3 in the compound of the reference and is H. X112 in recited Formula 10D corresponds to X1 in the compound of the reference and is NR115, where R115 corresponds to R in the compound of the reference and is C6 aryl group. Ring A112 is a benzene ring. In recited Formula 10C, R112 corresponds to R4 to R7 are is H. R113 correspond to R8 in the compound of the reference and is H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the recited first electrode is an anode and the recited second electrode is a cathode. Furthermore, from Figure 1 above, the organic layer comprises a hole transport region (layers 103 and 104) found between electrode (102) and light emitting layer (105) and an electron transport region (layers 106 and 107) between the electrode (108) and light emitting layer (105). The hole transport region comprises a hole transport layer (104) and a hole injection layer (103). The electron transport region comprises an electron transport layer (106) and an electron transport layer (107).

Regarding claim 3, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the light emitting layer (105) comprises the disclosed compound.

Regarding claim 4, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that light emitting layer comprises a host compound and the compound discussed above is a thermally activated fluorescent emitter ([0016] and [0144]).

Regarding claim 5, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that compound comprises 0.1 to 10 wt. % of the light emitting layer, while the host compound comprises 90  to 99.9 wt. % of the light emitting layer ([0146]-[0147]). Accordingly, the amount of the compound is 0.1 to 11.1 parts per 10 parts of the host, within the recited range of 0.01 to 30 parts.

Regarding claim 7, Hatakeyama et al discloses the following the following compound ([0035] and Page 9 – 2-5-3):

    PNG
    media_image2.png
    571
    414
    media_image2.png
    Greyscale
.
In this compound Y1 is B and X1 is N-R, where R is an aryl having 6 to 12 carbon atoms and can be bonded to ring b via a single bond ([0036]-[0037]). The groups R1-R8 are H ([0042]).
	This compound corresponds to recited Formula 1, i.e.

    PNG
    media_image3.png
    377
    347
    media_image3.png
    Greyscale

where X11 corresponds to X1 in the compound of the reference and is N-R15. R15 corresponds to R of the reference, and is an aryl having 6 to 12 carbon atoms. R13 corresponds to R1-R3 in the compound of the reference and is H. R14 corresponds to R4-R7 in the compound of the reference and is H. Rings A14 and A13 in recited Formula 1 are benzene, i.e. C6 carbocyclic groups. Ring A12 in recited Formula 1 corresponds to the R in N-R for X1 and is benzene, i.e. a C6 carbocyclic group. In the compound of the reference, this benzene ring is fused to ring b via a single bond. 
In recited ring A11, Y1-Y3 are carbon atoms and form recited Formula 10B, i.e.

    PNG
    media_image4.png
    246
    296
    media_image4.png
    Greyscale
..
In recited Formula 10C, X111 corresponds to X1 in the compound of the reference and is NR114. R114, corresponds to R and is a C6 aryl group. Ring A11 is a benzene group. In recited Formula 10C, R111 corresponds to R1-R3 in the compound of the reference and is H. X112 in recited Formula 10D corresponds to X1 in the compound of the reference and is NR115, where R115 corresponds to R in the compound of the reference and is C6 aryl group. Ring A112 is a benzene ring. In recited Formula 10C, R112 corresponds to R4 to R7 are is H. R113 correspond to R8 in the compound of the reference and is H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 8, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the recited rings A12 to A14, A111 and A112 are benzene.

Regarding claim 9, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the recited rings A12 to A14, A111 and A112 are benzene.

Regarding claim 10, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the recited rings A12 to A14, A111 and A112 are benzene.

Regarding claim 11, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, R15, R114 and R115 are C6 aryl groups.

Regarding claim 12, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, R15, R114 and R115 are C6 aryl groups, i.e. benzene groups.

Regarding claim 13, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, R12 to R14 and R111 to R113 are H.

Regarding claim 14, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, R12 to R14 and R111 to R113 are H.

Regarding claim 15, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, R12 to R14 and R111 to R113 are H.

Regarding claim 16, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula 1-1, i.e.

    PNG
    media_image5.png
    371
    511
    media_image5.png
    Greyscale
.

Regarding claim 17, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the recited rings A12 to A14, A111 and A112 are benzene.

Regarding claim 18, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula 1-11, i.e.

    PNG
    media_image6.png
    395
    450
    media_image6.png
    Greyscale
.

Regarding claim 19, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula 1-21, i.e.

    PNG
    media_image7.png
    354
    448
    media_image7.png
    Greyscale
.

Regarding claim 20, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited compound 30, i.e.

    PNG
    media_image8.png
    143
    195
    media_image8.png
    Greyscale
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2019/0058124, cited on IDS filed on 8/26/2020) as applied to claims 1-5 and 7-20 above, and in view of Shin et al (US 2012/0049192).

The discussion with respect to Hatakeyama et al as set forth in Paragraph 40 above is incorporated here by reference.

Regarding claim 6, Hatakeyama et al teaches all the claim limitations as set forth above. While Hatakeyama et al discloses a display apparatus, the reference does not disclose that the display apparatus comprises a thin film transistor as recited in the present claims ([0001]).
Shin et al discloses a display apparatus comprising a thin film transistor (Abstract). The thin film transistor comprises a source electrode, a drain electrode and an active layer (Abstract). The transistor further comprises an organic light emitting device, where the first electrode of the organic light emitting device is connected to the drain electrode ([0048]). The reference discloses that the flat panel display apparatus comprising the thin film transistor easily provide uniform electrical characteristics and uniform display characteristics
Given that both Hatakeyama et al and Shin et al are drawn to display devices comprising organic light emitting devices, and given that Shin et al does not explicitly prohibit other device elements, in light of the particular advantages provided by the use and control of the thin film transistor as taught by Shin et al, it would therefore have been obvious to one of ordinary skill in the art to modify the display device disclosed by Hatakeyama et al to include the thin film transistor disclosed by Shin et al with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767